Case 6:20-cv-00211-MJJ-PJH Document 1 Filed 02/18/20 Page 1 of 13 PageID #: 1



43098
                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


GREAT LAKES INSURANCE SE                    *        CIVIL ACTION NO.: 6:20-cv-00211
                                            *
        Plaintiff,                          *        SECTION:
                                            *
v.                                          *        JUDGE:
                                            *
TB & JB, LLC                                *        MAGISTRATE JUDGE:
                                            *
        Defendant.                          *
                                            *


                     COMPLAINT FOR DECLARATORY JUDGMENT

        NOW INTO COURT, through undersigned counsel, comes Great Lakes Insurance SE

(“Great Lakes”), who hereby files this Complaint for Declaratory Judgment, pursuant to 28 U.S.C.

§§ 2201-02, the Federal Declaratory Judgment Act, and Rule 57 of the Federal Rules of Civil

Procedure, seeking a Declaratory Judgment establishing that a Policy of insurance, Policy no.

GLRE 11073 issued by Great Lakes to TB & JB, LLC, provides no coverage for a reported

property damage event, occurring at 271 Grandwood Drive, Patterson, LA on or about November

8, 2019, which is further described below, and the ensuing insurance claim made by TB & JB,

LLC seeking insurance coverage for said loss event. In support of this Complaint for Declaratory

Judgment, Great Lakes represents as follows:

                                           PARTIES

                                                1.

        Plaintiff, Great Lakes Insurance SE, is a German corporation with its principal place of

business in Munich, Germany.



                                                1
Case 6:20-cv-00211-MJJ-PJH Document 1 Filed 02/18/20 Page 2 of 13 PageID #: 2




                                                2.

       Defendant, TB & JB, LLC, is a Limited Liability Company registered in the State of

Louisiana, with its registered domicile address and mailing address at 411 Teche Road, Morgan

City, Louisiana 70380. The members of TB & JB, LLC are Joseph M. Billiot and Tammy R.

Billiot, both of whom are residents and citizens of the State of Louisiana.

                                   JURISDICTION AND VENUE

                                                3.

       The Court has subject matter jurisdiction over the action under 28 U.S.C. § 1332(a) because

complete diversity exists between the parties and the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.

                                                4.

       The Court has personal jurisdiction over Defendant because Defendant, and its individual

members, are residents and citizens of the State of Louisiana.

                                                5.

       Venue is proper in this Court under 28 U.S.C. § 1391 because Defendant, and its individual

members, reside within this judicial district and the property that is the subject of the action is

situated within this judicial district at 271 Grandwood Drive, Patterson, LA 70392.

                                                6.

       This action is brought pursuant to 28 U.S.C. § 2201 and seeks declaratory relief as to Great

Lakes’ obligations to Defendant, TB & JB, LLC, under a policy of insurance issued to Defendant.

Great Lakes files this Declaratory Judgment action to resolve questions of coverage under the




                                                 2
Case 6:20-cv-00211-MJJ-PJH Document 1 Filed 02/18/20 Page 3 of 13 PageID #: 3



insurance policy. An actual and justiciable dispute over those duties, rights, and obligations exists

between the Parties.

                                    BACKGROUND FACTS

       A.      THE CLAIM

                                                 7.

       Defendant, TB & JB, LLC, owns apartment buildings located at 271 Grandwood Drive,

Patterson, LA 70392 (the “Property”).

                                                  8.

       On or about November 8, 2019, two apartment units at the Property sustained damage as a

result of a water damage incident caused by a burst water heater, which leaked water into the unit

where the water heater was situated and the unit below (the “Incident”).

                                                 9.

       Defendant, TB & JB, LLC, made an insurance claim with Great Lakes seeking insurance

coverage for alleged property damage incurred as a result of the Incident.

                                                10.

       Great Lakes retained an independent adjuster, who conducted an initial inspection of the

subject Property on November 11, 2019. The adjuster confirmed that the cause of the reported

damage was the burst/rupture of plumbing equipment associated with a water heater in one of the

apartment units.

                                                11.

       Following Great Lakes’ investigation of the claim, and coverage provided by the subject

Policy of insurance, Great Lakes denied the claim on the basis that the Causes of Loss – Basic

Form applicable to the subject Property under the Policy does not provide coverage for the cause



                                                 3
Case 6:20-cv-00211-MJJ-PJH Document 1 Filed 02/18/20 Page 4 of 13 PageID #: 4



of loss at issue (a water damage incident resulting from a burst water heater). A denial letter was

issued to TB & JB, LLC on January 29, 2020 which discussed the coverage purchased and

provided by the Policy and explained the basis for the claim denial.

          B.     THE POLICY

                                                12.

          Great Lakes issued a Policy of Commercial Property insurance to TB & JB, LLC, Policy

no. GLRE 11073, with effective dates of November 23, 2018 to November 23, 2019 (the “Policy).

(See Certified Policy, attached as Exhibit “A” hereto).

                                                13.

          The Policy was originally issued, as of the November 23, 2018 inception date, to provide

“Building” coverage for ten (10) separate properties, along with “Contents” coverage for two (2)

of those properties, with all coverage provided subject to all terms, provisions, conditions,

limitations, and exclusions of the Policy.

                                                14.

          The subject Property located at 271 Grandwood Drive, Patterson, LA 70392 was not

included in the Policy at the November 23, 2018 inception date. It is believed that this property

was purchased by TB & JB, LLC at some time after the November 23, 2018 inception date of the

Policy.

                                                15.

          The Commercial Insurance Application for the subject Policy, submitted by Terrebonne

Insurance Agency, Inc. (“Terrebonne”), the agent for TB & JB, LLC, requested “Basic” Form

coverage for all properties insured as of the Policy inception date (premises 1-10 shown in the

Policy Declarations).



                                                 4
Case 6:20-cv-00211-MJJ-PJH Document 1 Filed 02/18/20 Page 5 of 13 PageID #: 5




                                               16.

       In response to the Application submitted, prior to issuance of the Policy, the “Coverholder”

on the Policy, Central Louisiana Insurance Consultants, Inc. (“CLIC”), put together an “Insurance

Proposal” which was submitted to Terrebonne on or about October 25, 2018. This “Insurance

Proposal” quoted “Basic” Form coverage for each of the premises 1-10, and also included a

“Schedule of Forms” which showed the “Causes of Loss – Basic Form” in the Schedule as

applicable to the proposed Policy.

                                               17.

       On or about November 16, 2018, Terrebonne sent email correspondence to CLIC

requesting to bind coverage as per the terms stated in the “Insurance Proposal” to become effective

November 23, 2018. The Policy was then issued in response to this request.

                                               18.

       On or about January 7, 2019, CLIC sent a complete copy of the Policy to Terrebonne along

with an invoice for payment of the Policy premium.

                                               19.

       The copy of the Policy transmitted to Terrebonne on January 7, 2019 mistakenly included

the “Causes of Loss – Broad Form” in the Policy instead of the “Causes of Loss – Basic Form.”

This was an error in the preparation of the Policy forms. The Policy should have included the

“Causes of Loss – Basic Form” that was requested and purchased. The Policy, as originally issued,

did correctly show “Basic” coverage next to each property in the “Coverage” column in the Policy

Declarations.




                                                5
Case 6:20-cv-00211-MJJ-PJH Document 1 Filed 02/18/20 Page 6 of 13 PageID #: 6




                                              20.

       On or about November 13, 2019, CLIC became aware of the earlier error with the issuance

of the incorrect Causes of Loss form at the time of the initial transmission of the Policy to

Terrebonne. Immediately upon learning of this error, CLIC issued a corrective endorsement on

November 13, 2019, to be effective as of the original Policy inception date of November 23, 2018,

which stated the following: “Reason for change to Coverage(s) Part – Amend schedule of forms

to delete form CP1020 10 12-Causes of Loss-Broad Form and replace with form CP1010 10 12-

Basic Form (copy attached) as forms were issued incorrectly at issuance.” This endorsement was

provided to Terrebonne on or about November 13, 2019 along with a copy of the Causes of Loss

– Basic Form (CP 10 10 10 12).

                                              21.

       After the Policy was originally issued, TB & JB, LLC subsequently purchased five (5)

apartment buildings located at 271 Grandwood Drive, Patterson, LA, including the specific

building at issue for this claim.

                                              22.

       On or about January 11, 2019, a Policy Change Request was submitted by Terrebonne to

CLIC requesting that “Building” coverage for five (5) newly acquired apartment buildings located

at 271 Grandwood Drive, Patterson, LA, including the subject Property where the loss at issue

occurred, be added to the Policy. The Policy Change Request sought “Basic” Form coverage for

the subject Property, showing an entry stating “Coverage Basic Form” for each of the five (5)

buildings located at 271 Grandwood Drive, Patterson, LA.




                                               6
Case 6:20-cv-00211-MJJ-PJH Document 1 Filed 02/18/20 Page 7 of 13 PageID #: 7




                                              23.

       CLIC processed the Policy Change Request on January 21, 2019, and the subject Property

located at 271 Grandwood Drive was added to the Policy, effective January 15, 2019. A Policy

endorsement was issued and transmitted to Terrebonne on January 22, 2019 to reflect this change

to the Policy. The endorsement amended the Policy to add premises 11-15 (the 5 separate

buildings located at 271 Grandwood Drive) and stated that “Coverage is Basic Form.”

                                              24.

       The building where the November 8, 2019 property damage Incident occurred was

premises 11 on the Policy – 271 Grandwood Drive, Building 1. The Policy provided “Building”

coverage for this Property, with a Limit of $200,000, Basic Form Coverage, Replacement Cost

Value, subject to a 90% co-insurance requirement, with a 2% (minimum $2,500) deductible for

Wind and Hail and a $2,500 deductible for all other perils. These terms are stated in the Policy

endorsement which added the subject Property to the Policy, effective January 15, 2019.

                                              25.

       The “Causes of Loss – Basic Form” of the Policy contains the following “Covered Causes

of Loss”:

                             CAUSES OF LOSS – BASIC FORM
                                    (CP 10 10 10 12)

                                              ***

       A.     Covered Causes of Loss

              When Basic is shown in the Declarations, Covered Causes of Loss
              means the following:

              1.      Fire



                                               7
Case 6:20-cv-00211-MJJ-PJH Document 1 Filed 02/18/20 Page 8 of 13 PageID #: 8



             2.     Lightning

             3.     Explosion…

             4.     Windstorm or Hail…

             5.     Smoke…

             6.     Aircraft or Vehicles…

             7.     Riot or Civil Commotion…

             8.     Vandalism…

             9.     Sprinkler Leakage…

             10.    Sinkhole Collapse…

             11.    Volcanic Action…

                                            ***

                                             26.

      The “Causes of Loss – Basic Form” of the Policy contains the following Exclusions:

                          CAUSES OF LOSS – BASIC FORM
                                 (CP 10 10 10 12)

                                            ***

      B.     Exclusions

             1.     We will not pay for loss or damage caused directly or indirectly
                    by any of the following. Such loss or damage is excluded
                    regardless of any other cause or event that contributes
                    concurrently or in any sequence to the loss.

                                            ***

             2.     We will not pay for loss or damage caused by or resulting from:

                                            ***




                                             8
Case 6:20-cv-00211-MJJ-PJH Document 1 Filed 02/18/20 Page 9 of 13 PageID #: 9



                      b.      Rupture or bursting of water pipes (other than
                              Automatic Sprinkler Systems) unless caused by a
                              Covered Cause of Loss.

                      c.      Leakage or discharge of water or steam from any part of
                              a system or appliance containing water or steam (other
                              than an Automatic Sprinkler System), unless the leakage
                              or discharge occurs because the system or appliance was
                              damaged by a Covered Cause of Loss. But we will not
                              pay for loss or damage caused by or resulting from
                              continuous or repeated seepage or leakage of water, or
                              the presence or condensation of humidity, moisture or
                              vapor, that occurs over a period of 14 days or more.

                      d.      Explosion of steam boilers, steam pipes, steam engines or
                              steam turbines owned or leased by you, or operated
                              under your control.

                              But if explosion of steam boilers, steam pipes, steam
                              engines or steam turbines results in fire or combustion
                              explosion, we will pay for the loss or damage caused by
                              that fire or combustion explosion.

                      e.      Mechanical breakdown, including rupture or bursting
                              caused by centrifugal force.

                              But if mechanical breakdown results in a Covered Cause
                              of Loss, we will pay for the loss or damage caused by that
                              Covered Cause of Loss.

                                               ***

                                               27.

       In addition to the foregoing provisions, Great Lakes pleads all other conditions, terms,

provisions, warranties, limitations, definitions and exclusions of the Policy which may also be

found to be applicable as Great Lakes’ investigation of this matter continues. Great Lakes reserves

the right to amend its Complaint for Declaratory Judgment as additional and/or more specific

information becomes available.




                                                9
Case 6:20-cv-00211-MJJ-PJH Document 1 Filed 02/18/20 Page 10 of 13 PageID #: 10




                          REQUEST FOR DECLARATORY RELIEF

                                                 28.

        An actual, present, and existing controversy has arisen between Great Lakes and its

 insured, TB & JB, LLC, with respect to the scope of coverage provided by the subject Policy and

 whether the Policy should provide coverage for the water damage Incident that occurred on

 November 8, 2019.

                                                 29.

        Pursuant to the Declaratory Judgment Act, Great Lakes seeks a judicial declaration of its

 rights and obligations under the Policy with respect to the November 8, 2019 Incident. The Court's

 declaration will confer certainty on the parties with respect to their rights and obligations under

 the Policy and proper disposition of the insurance claim made under Policy arising out of the

 November 8, 2019 water damage Incident.

                                                 30.

        Great Lakes seeks a declaration that the Policy document issued to TB & JB, LLC on

 January 7, 2019, which mistakenly included the “Causes of Loss – Broad Form” in the Policy, did

 not reflect the expressed mutual intent of the parties to the insurance contract and was merely an

 error in the preparation of the Policy forms.

                                                 31.

        Great Lakes seeks a declaration that, despite the error in the initial issuance of the Policy

 containing the incorrect “Causes of Loss” form, any coverage provided by the Policy is subject to




                                                 10
Case 6:20-cv-00211-MJJ-PJH Document 1 Filed 02/18/20 Page 11 of 13 PageID #: 11



 the “Causes of Loss – Basic Form” as this coverage was requested and purchased by TB & JB,

 LLC.



                                                32.

        Great Lakes seeks a declaration that the Policy document issued to TB & JB, LLC on

 January 7, 2019, which mistakenly included the “Causes of Loss – Broad Form” in the Policy, be

 reformed to include the “Causes of Loss – Basic Form” as the applicable Causes of Loss form

 under the Policy to correctly reflect the coverage requested and purchased by TB & JB, LLC,

 which is correctly shown as “Basic” coverage next to each property in the “Coverage” column in

 the Policy Declarations.

                                                33.

        Great Lakes seeks a declaration that the Policy does not provide coverage for the November

 8, 2019 water damage Incident because the damage was not caused by a “covered cause of loss”

 as defined in the Policy under the “Causes of Loss – Basic Form.”

                                                34.

        Great Lakes seeks a declaration that the property damage caused by the November 8, 2019

 water damage Incident was caused by rupture or bursting of water pipes and is, therefore, excluded

 from coverage under the Policy.

                                                35.

        Great Lakes seeks a declaration that the property damage caused by the November 8, 2019

 water damage Incident was caused by leakage or discharge of water from a system or appliance

 containing water, and the system/appliance was not damaged by a Covered Cause of Loss,

 therefore, the damage is excluded from coverage under the Policy.



                                                11
Case 6:20-cv-00211-MJJ-PJH Document 1 Filed 02/18/20 Page 12 of 13 PageID #: 12



        WHEREFORE, Great Lakes respectfully requests that this Honorable Court enter a

 judgment declaring the rights, status and obligations of the parties under the Policy, including, but

 not limited to, the following:

        (1)     That the Policy document issued to TB & JB, LLC on January 7, 2019, which

 mistakenly included the “Causes of Loss – Broad Form” in the Policy, did not reflect the expressed

 mutual intent of the parties to the insurance contract and was merely an error in the preparation of

 the Policy forms;

        (2)     That, despite the error in the initial issuance of the Policy containing the incorrect

 “Causes of Loss” form, any coverage provided by the Policy is subject to the “Causes of Loss –

 Basic Form” as this coverage was requested and purchased by TB & JB, LLC;

        (3)     That the Policy be declared and/or reformed to include the “Causes of Loss – Basic

 Form” as the applicable Causes of Loss form under the Policy in effect at the time of the November

 8, 2019 water damage Incident;

        (4)     That the Policy does not provide coverage for the November 8, 2019 water damage

 Incident because the damage was not caused by a “covered cause of loss” as defined in the Policy

 under the “Causes of Loss – Basic Form”;

        (5)     That the property damage caused by the November 8, 2019 water damage Incident

 was caused by rupture or bursting of water pipes and is, therefore, excluded from coverage under

 the Policy;

        (6)     That the property damage caused by the November 8, 2019 water damage Incident

 was caused by leakage or discharge of water from a system or appliance containing water, and the

 system/appliance was not damaged by a Covered Cause of Loss, therefore, the damage is excluded

 from coverage under the Policy; and



                                                  12
Case 6:20-cv-00211-MJJ-PJH Document 1 Filed 02/18/20 Page 13 of 13 PageID #: 13



        (7)    For all such other and further relief as equity and justice may provide.




                                             Respectfully submitted,



                                             /s/ Brent J. Carbo
                                             R. Todd Musgrave, Bar No.22840
                                             Brent J. Carbo, Bar No. 30429
                                             Musgrave, McLachlan, & Penn, L.L.C.
                                             1515 Poydras St., Suite 2380
                                             New Orleans, LA 70112
                                             Telephone: (504) 799-4300
                                             Facsimile: (504) 799-4301
                                             Email: rtm@mmpfirm.com
                                                     bjc@mmpfirm.com
                                             Attorneys for Great Lakes Insurance SE


 PLEASE SERVE:

 TB & JB, LLC
 Through its registered agent for service of process:
 Joseph M. Billiot
 411 Teche Road
 Morgan City, LA 70380




                                                13
